Case: 11-30683     Document: 00511854835         Page: 1     Date Filed: 05/14/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 14, 2012
                                     No. 11-30683
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

v.

THOMPSON W. CHINWOH,

                                                  Defendant–Appellant.


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:10-CR-81-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Thompson W. Chinwoh entered a conditional guilty plea to one count of
conspiracy to commit health care fraud. Prior to the plea, Chinwoh sought to
suppress all items seized in a search pursuant to a warrant of the premises of
Medical Supplies of Baton Rouge (MSBR). Chinwoh argued that the evidence
should be suppressed because the search was conducted pursuant to an invalid
general search warrant. The district court denied the motion and found “that
the warrant was not a general warrant and was sufficiently specific and

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30683    Document: 00511854835       Page: 2   Date Filed: 05/14/2012

                                   No. 11-30683

particularized.” In entering his plea, Chinwoh reserved his right to appeal the
denial of the motion to suppress.
      When a search has been conducted in accordance with a warrant, we use
a two-part test to review the district court’s denial of a motion to suppress.
United States v. Froman, 355 F.3d 882, 888 (5th Cir. 2004). If the good-faith
exception applies, no further analysis is necessary unless the case involves “a
‘novel question of law,’ resolution of which is ‘necessary to guide future action by
law enforcement officers and magistrates.’” United States v. Payne, 341 F.3d
393, 399 (5th Cir. 2003) (citing United States v. Pena-Rodriguez, 110 F.3d 1120,
1129-30 (5th Cir. 1997)). We review de novo whether the exception applies. Id.
      An officer’s reliance on a warrant is not objectively reasonable and,
therefore, he is not entitled to invoke the good-faith exception if, among other
things, the warrant authorizing the officer’s actions is so “facially deficient” in
failing to particularize the place to be searched or the things to be seized that the
executing officers “cannot reasonably presume it to be valid.” United States v.
Mays, 466 F.3d 335, 343 (5th Cir. 2006) (quoting United States v. Gibbs, 421 F.3d
352, 358 (5th Cir. 2005)) (internal quotation marks omitted). Evidence should
be suppressed “only if it can be said that the law enforcement officer had
knowledge, or may properly be charged with knowledge, that the search was
unconstitutional under the Fourth Amendment.” Herring v. United States, 555
U.S. 135, 143 (2009) (quoting Illinois v. Krull, 480 U.S. 340, 348-49 (1987))
(internal quotation marks omitted).
      Chinwoh argues that the officers executing the search could not have
relied on the warrant in good faith because the warrant was so lacking in
particularity that it was a “general” warrant. In reviewing whether a search
warrant was sufficiently particular, we must determine whether the warrant
would permit no discretion to the executing officer in seizing evidence pursuant
to the warrant. United States v. Allen, 625 F.3d 830, 834-35 (5th Cir. 2010), cert.
denied, 132 S. Ct. 1632 (2012). In this case, the warrant delineated twenty-one

                                         2
   Case: 11-30683    Document: 00511854835      Page: 3   Date Filed: 05/14/2012

                                  No. 11-30683

specific types of evidence to be seized from the business premises of MSBR.
Items one through three specifically stated that the patient records and other
documents be related to supplying durable medical equipment. All of the items
were described as records related to MSBR, the insurers and federal programs
that were the objects of the fraud, or the named defendants. Although the
specific listing was comprehensive and allowed the seizure of a broad range of
evidence, that specific listing did not leave anything to the discretion of the
executing officers. Chinwoh has failed to show, under the precedent of this
circuit, that the warrant was so lacking in specificity that the executing officers
had discretion to determine which items were to be seized. See Allen, 625 F.3d
at 834-35.
      Chinwoh also argues that the officers could not have relied on the warrant
to seize patient files because those records were outside the scope of the warrant.
This issue has no merit.
      AFFIRMED.




                                        3